NO. 07-03-0181-CR



IN THE COURT OF APPEALS



FOR THE SEVENTH DISTRICT OF TEXAS



AT AMARILLO



PANEL A 



JANUARY 29, 2004



______________________________





JOSE SANTOS CERVANTES, APPELLANT



V.



THE STATE OF TEXAS, APPELLEE





_________________________________



FROM THE 64TH DISTRICT COURT OF HALE COUNTY;



NO. A14649-0209; HONORABLE ROBERT W. KINKAID, JR., JUDGE



_______________________________



Before JOHNSON, C.J., and REAVIS and CAMPBELL, JJ.

MEMORANDUM OPINION

Following his conviction for theft, appellant Jose Santos Cervantes was placed on community supervision for five years.  Upon the State’s motion to revoke community supervision for violations of the conditions thereof, the trial court (1) conducted a hearing at which appellant plead true to the State’s allegations, (2) heard evidence, and (3) granted the State’s motion.  Appellant was sentenced to two years confinement in a state jail facility.  After appellate counsel filed an 
Anders
(footnote: 1) brief and a motion to withdraw indicating there is no meritorious error to present on appeal, appellant filed a 
pro se
 motion to dismiss his appeal.  

By his 
pro se
 motion, appellant represents that he agrees with his counsel that this appeal is frivolous and requests that it be dismissed.  No decision of this Court having been delivered to date, the motion is granted and the appeal is dismissed.  
See
 Tex. R. App. P. 42.2(a).  Counsel’s motion to withdraw is also granted.  No motion for rehearing will be entertained and our mandate will issue forthwith.

Don H. Reavis

    Justice



Do not publish.

















FOOTNOTES
1:Anders v. California, 386 U.S. 738, 87 S. Ct. 1396, 18 L. Ed. 2d 493 (1967).